Citation Nr: 1544632	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a disability rating in excess of 10 percent for a left knee patellofemoral syndrome.

6.  Entitlement to a disability rating in excess of 20 percent for left knee instability.

7.  Entitlement to a disability rating in excess of 10 percent prior to April 6, 2011, and in excess of 20 percent as of April 6, 2011, for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in March 2011.

In October 2010, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board's March 2011 decision also remanded a reopened claim for service connection for a left hip disability and a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In a December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a left hip disability and entitlement to TDIU.  These grants are considered to be a full grant of the benefits on appeal for the left hip and TDIU claims.  These claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The December 2012 rating decision also granted a separate 20 percent evaluation for the left knee based on instability and increased the low back evaluation to 20 percent, both effective April 6, 2011.  As the AOJ did not assign the maximum disability ratings possible for the entire period on appeal, the appeals for higher evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the VA treatment records obtained on remand reveals references to the Veteran's filing for disability benefits from the Social Security Administration (SSA) and being "on disability."  See VA treatment records, October 2009, December 2009.  A direct reference was made to his left knee and low back.  Although it is not clear whether the Veteran's receipt of SSA benefits are related to the remaining disabilities on appeal, she has given the Board no reason to believe that they do not hold any potential relevance.  There is no indication that the AOJ attempted to clarify whether the Veteran received SSA disability benefits or to obtain any SSA records.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim. See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  Under the duty to assist, and even with respect to requests to reopen a claim, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2015).  The AOJ should attempt to obtain any relevant SSA records.  

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records and schedule the Veteran for new VA examinations for her low back and left knee disabilities.  The Board notes that there is no evidence indicating a worsening of these disabilities.  However, as the case is being remanded and it has been 4 years since the last VA examination, the Board finds new examinations are appropriate.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether she is in receipt of SSA disability benefits related to any of her disabilities on appeal.  If the Veteran responds in the affirmative or fails to respond, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's complete VA treatment records since December 2012.

3.  The Veteran must be scheduled for a VA examination with an appropriate examiner to address the current severity of his left knee and low back disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the left knee and low back disabilities, the examiner should determine the current severity of these service-connected disabilities.  All indicated studies should be completed, including range of motion and neurological (if appropriate) testing.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




